Exhibit 10.1

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT OF

ARTHUR G. DAUBER

Arthur G. Dauber (“Employee”) and American Electric Technologies, Inc.
(“Company”) entered into an Employment Agreement with a term commencing on
January 1, 2010 and ending on December 31, 2011 (the “Agreement”). The Agreement
was amended by Amendment No. 1 dated November 29, 2010 (the “First Amendment”)

The parties to the Agreement desire to further amend the Agreement in the
following particulars:

1. The term of the Agreement will end on December 31, 2013 (“Expiration Date”).

2. Paragraph 2. Nature of Duties of the Agreement is deleted in its entirety and
the following is substituted therefore.

 

  2. Nature of Duties.

a. If I am so elected by the Board of Directors of the Company, I will serve as
Chairman of the Board of Directors of the Company for the remainder of calendar
year 2012 and calendar year 2013. My responsibilities will include serving as
Chairman of the Board of Directors and managing the international joint
ventures. I will also perform special projects and work on merger and
acquisition possibilities as agreed to by me and the CEO of the Company.

b. I shall devote 1,000 hours of my business time in 2012 and 2013 to the
performance of my duties for the Company, which I shall perform faithfully and
to the best of my ability. I shall be subject to the Company’s policies,
procedures and approval practices as generally in effect from time to time.



--------------------------------------------------------------------------------

3. Paragraph 4. Compensation and Related Matters of the Agreement is deleted in
its entirety and the following is substituted therefor.

 

  4. Compensation and Related Matters.

 

    

2012

  

2013

Base Salary    $120,000    $130,000 Expected Bonus    1% of Equity Income of
Joint Ventures    1% of Equity Income of Joint Ventures
Total Expected Compensation    $120,000 + 1% JV Equity Income    $130,000 + 1%
JV Equity Income

a. Within ninety (90) days after the end of each fiscal year of Company, I will
be paid an amount equal to 1% of the amount reported by the Company on its
“consolidated statement of operations” on the line styled “Equity In Income of
Joint Ventures” with respect to the Company’s joint ventures known as MIEFE,
Bomay and AAG (Brazil).

b. Automobile Allowance. The Company shall provide an automobile, or shall
provide to me an automobile allowance equal to $600.00 per month 2012 and 2013.

 

  c. Standard Benefits. During my employment, I shall be entitled to continue to
participate in all executive benefit plans and programs, including paid
vacations, and other benefits generally available to other similarly situated
Company executives in accordance with the terms of those plans and programs and
applicable law. The Company shall have the right to terminate or change any such
plan or program at any time. Provided however that I shall be entitled to take 3
weeks paid vacation in 2013. I shall also be entitled to Health and Life
insurance benefits not to exceed cost to the Company of $600 per month in 2013,
plus in each year the cost of my annual physical examinations.

 

  d. Indemnification. The Company shall extend to me the same indemnification
arrangements as are generally provided to other similarly situated Company
executives, including after termination of my employment.



--------------------------------------------------------------------------------

  e. Expenses. I shall be entitled to receive prompt reimbursement for all
reasonable and customary travel and business expenses I incur in connection with
my employment, but I must incur and account for those expenses in accordance
with the policies and procedures established by the Company.

 

  f. Sarbanes-Oxley Act Loan Prohibition. To the extent that any Company
benefit, program, practice, arrangement, or this Agreement would or might
otherwise result in my receipt of an illegal loan (“Loan”), the Company shall
use reasonable efforts to provide me with a substitute for the Loan that is
lawful and of at least equal value to me. If this cannot be done, or if doing so
would be significantly more expensive to the Company than making the Loan, the
Company need not make the Loan to me or provide me substitute for it.

Except as hereby specifically amended, the Agreement shall be and remain in full
force and effect.

Executed at Houston, Texas, this 6th day of November, 2012.

 

Employee:        American Electric Technologies, Inc.

LOGO [g437601g90m48.jpg]

 

       By:  

LOGO [g437601g03c44.jpg]

 

Arthur G. Dauber          Casey Crenshaw, Chairman of the Compensation Committee